EXHIBIT SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of April 23, 2010, by and among KaChing KaChing, Inc., a Delaware corporation, with principal offices located at 9029 South Pecos Road, Suite 2800, Henderson, Nevada 89074 (the “Company”), and the investors listed on the Schedule of Buyers attached hereto (each, a “Buyer” and, collectively, the “Buyers”). Capitalized terms used and not defined elsewhere in this Agreement have the respective meanings assigned to such terms in the Appendix hereto. WHEREAS: A.The Company and the Buyers are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Rule506 of RegulationD (“RegulationD”) as promulgated by the United States Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”); and B.The Buyers, severally and not jointly, desire to purchase from the Company, and the Company wishes to sell to the Buyers, upon the terms and conditions stated in this Agreement, (i) secured senior notes, in the form attached as Exhibit A, in an original aggregate principal amount of $1,255,875 on the Closing Date (such notes, together with any promissory notes or other securities issued in exchange or substitution therefor or replacement thereof, and as any of the same may be amended, supplemented, restated or modified and in effect from time to time, the “Notes”) and (ii) five-year warrants, in the form attached as Exhibit B , exercisable for an original aggregate amount of 3,333,334 shares of Common Stock at an initial exercise price of $0.30 per share (such warrants, together with any other warrants or other securities issued in exchange or substitution therefore or replacement thereof, and as any of the same may be amended, supplemented, restated or modified and in effect from time to time, the “Warrants”); C.Contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering a Registration Rights Agreement, in the form attached as Exhibit C (as the same may be amended, supplemented, restated or modified and in effect from time to time, the “Registration Rights Agreement”), pursuant to which the Company agrees to provide certain registration rights under the 1933 Act, with respect to the Conversion Shares (as defined in Section 1(e) below) and Warrant Shares (as defined in Section 1(e) below); D.Contemporaneously with the Closing (as defined in Section 1(a), below), the Company and its Subsidiaries will execute and deliver a Security Agreement, in the form attached as Exhibit D (as the same may be amended, supplemented, restated or modified and in effect from time to time, the “Security Agreement”), in favor of the Buyers, pursuant to which the Company and its Subsidiaries will agree to provide the Collateral Agent (as defined in the Security Agreement), as agent for the Buyers, with a security interest in substantially all of the assets of the Company and its Subsidiaries; E.Contemporaneously with the Closing, the Company and each of its Subsidiaries will execute and deliver one or more fully executed Deposit Account Control Agreements, substantially in the form attached as Exhibit E (the “Account Control Agreements”), pursuant to which the Company and each of its Subsidiaries that maintain bank, brokerage or other similar accounts will agree to provide the Collateral Agent with “control” of such accounts; 1 F.Contemporaneously with the Closing, each of the Company’s Subsidiaries will execute and deliver a Guaranty, in the form attached hereto as Exhibit F (as the same may be amended, supplemented, restated or modified and in effect from time to time, the “Subsidiary Guaranty”), pursuant to which the Subsidiaries will agree to guaranty certain obligations of the Company. G.Contemporaneously with the Closing, each of Beyond Commerce, Inc., Lilinthgow Holdings, LLC, Big Rose LLC, Mark V. Noffke and Robert J. McNulty (each a “Shareholder Guarantor” and together, the “Shareholder Guarantors”) will execute and deliver a Guaranty, in the form attached hereto as Exhibit G (each a “Shareholder
